—Determination unanimously confirmed without costs and petition dismissed. Memorandum: Petitioner was found guilty after a Tier II hearing of violating an inmate disciplinary rule that prohibits refusing a direct order (see, 7 NYCRR 270.2 [B] [7] [i]). We reject petitioner’s contention that the misbehavior report is not sufficiently specific to comply with 7 NYCRR 251-3.1 (c). The misbehavior report charges petitioner with refusing a direct order to resume his assigned task of hanging plates and sets forth enough details of the incident to enable petitioner to prepare a defense (see, Matter of Rodriguez v Coombe, 234 AD2d 663; cf., Matter of Davis v Coughlin, 200 AD2d 904, 905; Matter of Howard v Coughlin, 190 AD2d 1090, 1091). The misbehavior report, authored by the correction officer who gave petitioner the direct order and witnessed his refusal to comply, constitutes substantial evidence to support the determination (see, Matter of Faison v Stinson, 221 AD2d 746; see generally, People ex rel. Vega v Smith, 66 NY2d 130, 139-140). (CPLR art 78 Proceeding Transferred by Order of Supreme Court, Cayuga County, Corning, J.) Present—Pine, J. P., Hayes, Callahan, Doerr and Boehm, JJ.